Citation Nr: 0821389	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Department of 
Veterans Affairs non-service-connected death pension 
benefits.

3.  Whether the veteran had recognized service other than 
from January 1, 1945 to July 31, 1945.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The service department has certified that the veteran had 
recognized guerilla service from April 1945 to July 1945.  He 
was in missing status from January 1945 to April 1945.  The 
veteran died in June 2005.  The appellant claims as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

The appellant testified before the undersigned in December 
2007.  A transcript of the hearing has been associated with 
the record.

Following the hearing, additional evidence was received, 
along with a waiver of initial RO consideration of that 
evidence.



FINDINGS OF FACT

1.  The veteran died in June 2005.  The death certificate 
indicates the cause of death as cardiopulmonary failure due 
to septicemia, secondary to cobalt therapy for pleumorphic 
rhabdomyosarcoma of the left leg with above the knee 
amputation.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

4.  The veteran had recognized guerrilla service from January 
1945 to July 1945, he did not possess the requisite service 
to qualify for VA death pension benefits for his surviving 
spouse.

5.  The service department has certified that the veteran did 
not have recognized service other than from January 1945 to 
July 1945.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
the cause of death .  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2007).

2.  The appellant is not eligible for VA death pension 
benefits.  38 U.S.C.A. 
§§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.7, 3.40, 3.203 (2007).

3.  The veteran did not have recognized service other than 
from January 1945 to July 1945.  38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. § 3.1, 3.40, 3.41, 3.203 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the appellant's claim was received after 
the enactment of the VCAA.  

A letter dated in September 2005, prior to adjudication of 
the appellant's claims, informed the appellant of the VCAA.  
It discussed the evidence necessary to support her claim, 
including that specific to Dependency and Indemnity 
Compensation benefits.  See Hupp v. Nicholson, 21 Vet. App 
342 (2007).  She was asked to identify pertinent evidence.  
The evidence of record was listed, and the appellant was told 
how VA would assist her in obtaining additional evidence.  
The appellant was also provided information regarding 
veterans service organizations.

An October 2007 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the September 2005 notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify, except as to notice of the information and evidence 
necessary to substantiate the effective date assignable in 
the effect of successful claims.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Although the appellant's claims were not 
readjudicated following the October 2007 notice letter, the 
failure of the RO to readjudicate the claims would not be 
prejudicial in this case because the result of such a 
readjudication would be no different than the previous 
adjudication.  See generally, Medrano v. Nicholson, 21 Vet. 
App. 165, 172-73 (declining to find error in the failure to 
readjudicate the claim because, in the absence of additional 
evidence, returning the claim to the RO would have resulted 
in a readjudication of the matter on exactly the same 
evidence and law previously considered by the RO).  The 
record reflects that she was provided with a meaningful 
opportunity such that the preadjudicatory notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

With respect to VA's duty to assist, the RO has obtained 
information regarding the veteran's service dates from the 
service department.  The appellant has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  

Although a VA medical opinion addressing the etiology of the 
veteran's death was not obtained in this case, the Board 
finds that there is no reasonable possibility that such a 
medical opinion would aid in substantiating the claim.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. 
§ 5103A(a) (West 2002).  In this regard, the service medical 
records are silent for any reference to the conditions which 
led to the veteran's demise, there is no evidence of such 
conditions until decades after service, and the appellant 
herself first met the veteran several years after service and 
therefore is unable to furnish any observations of his 
symptoms in service or until several years thereafter.  In 
short, there is no credible and/or competent evidence of any 
pertinent disorder in service or until years later for a 
medical professional to base an opinion on concerning the 
relationship of such a disorder to service.  For this reason, 
the Board finds that a VA medical opinion is not necessary to 
substantiate the appellant's claim.

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant asserts that the veteran's fatal conditions 
were related to service.  Specifically, she has testified 
that she met the veteran in 1949 and that he complained of 
problems with his left foot from that time.

The record contains the report of an examination conducted at 
the veteran's discharge from service, in April 1946.  His 
feet were noted to be normal.  There were no musculoskeletal 
defects, and the examiner noted that the veteran met the 
physical standards for discharge.

Records from Veterans Memorial Medical Center indicate that 
the veteran underwent above the knee amputation in November 
2004.  The pathology report states that there were large, 
multinucleated rhabdomyoblasts amidst areas of necrosis.  
Some malignant cells showed invasion of nearby skeletal 
muscles and vascular spaces.  The veteran apparently 
underwent subsequent treatment for his cancer.

As noted above, the veteran died in June 2005.  The death 
certificate indicates the cause of death as cardiopulmonary 
failure due to septicemia, secondary to cobalt therapy for 
pleumorphic rhabdomyosarcoma of the left leg with above the 
knee amputation.

At her December 2007 hearing, the appellant testified that 
she had met the veteran in 1949 and that he complained about 
pain in his left foot at that time.  She stated that she 
noticed sores on his foot.  She indicated that she took the 
veteran to the Veterans Memorial Medical Center when he could 
no longer bear the pain.  

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  In this regard, the Board 
notes that there is no indication in the record that the 
conditions listed on the death certificate were related to 
the veteran's service.  A physical examination conducted in 
April 1946 found normal feet, and no other musculoskeletal 
defect.  The veteran's skin was also normal at that time.  
The first indication of the cancer that led to amputation of 
the veteran's left leg dates to 2004.  The appellant has not 
produced any evidence showing that the veteran's fatal 
conditions were related to his service.  Rather, the record 
indicates a remote, post-service onset of the conditions 
leading to the veteran's death.  The Board has considered her 
account of the veteran's symptoms since 1949, but notes that 
even assuming the credibility of her account, at most it 
establishes an observation of symptomatology several years 
after service.  In summary, the evidence demonstrates that a 
service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
There is no indication that any disability subject to service 
connection played a part in his death.

The Board has considered the assertions of the appellant that 
the veteran's death is somehow related to his active service; 
however, as a layperson, she is not qualified to render an 
opinion concerning question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

        Nonservice-connected Death Pension

The appellant asserts that she should be awarded non-service-
connected death pension benefits based on the veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j).  
To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant's spouse must 
have been a veteran who had active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 
3.1, 3.6. 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  'Active military, 
naval, and air service' includes active duty.  In turn, 
'active duty' is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The 'Armed Forces' consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
See 38 C.F.R. § 3.40(c).  Service as a guerrilla by a member 
of the Philippine Scouts or the Armed Forces of the United 
States is considered as service in his or her regular status.  
See 38 C.F.R. § 3.40(a).  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: (i) Recognized guerrilla service; (ii) 
Unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army.  This excludes civilians.  
A certification of Anti-Japanese Activity will not be 
accepted as establishing guerrilla service.  38 C.F.R. § 
3.40(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. 
§ 3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F.3d at 
749.

The record contains service department documents which 
reflect that the veteran had recognized guerrilla service 
from January 1945 to July 1945.  Persons with service in the 
Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far 
East), including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to VA nonservice-connected death 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit; while the veteran's service, as 
described above, may be sufficient for certain VA purposes 
such as compensation, it is not the type of service that can 
qualify a claimant for other VA benefits, such as a 
nonservice-connected death pension in this case.  As the 
veteran's recognized service does not confer eligibility for 
nonservice-connected death pension benefits, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994); Duro v. Derwinski, 2 Vet.App. 
530, 532 (1992).  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.  

	Recognized Service other than from January 1945 to July 
1945

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992).

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge.  Therefore, based on information 
the appellant provided, the VA sought Service Department 
verification whether her deceased spouse served in the U.S. 
Armed Forces in the Philippines (specifically as a guerilla).  
In November 2005, the Service Department (via the National 
Personnel Records Center) certified that the veteran had 
recognized guerrilla service from January 1945 to July 1945.  
No other service was verified.  This certification is binding 
on VA; VA has no authority to change or amend the finding.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification of her husband's service by 
the service department.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).  Accordingly, the Board finds that the veteran 
did not have recognized service other than that documented 
from January 1945 to July 1945.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected death pension benefits is denied.

Because the veteran did not have recognized service other 
than from January 1, 1945 to July 31, 1945, the appeal is 
denied.






______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


